Citation Nr: 1716062	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-08 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine with radiculopathy of the right lower extremity. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. A. Sebastian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2000 to June 2005, in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In January 2017, the Veteran presented sworn testimony during a Hearing chaired by the undersigned Veterans Law Judge.  A transcript of the Hearing is associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine is related to active service.

2.  The Veteran's radiculopathy of the right lower extremity is related to his degenerative disc disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the lumbar spine are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for radiculopathy of the right lower extremity as secondary to service-connected degenerative disc disease of the lumbar spine are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  Service connection on a direct basis may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159 (a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308 (2007).  

Medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Veteran contends that his current lumbar spine disability is related to injuries that he sustained during service while riding in convoys and sitting in tight space vehicles, and as a result of jarring to his back while driving over rocket pod casings.  See May 2012 correspondence.  He testified during the Board Hearing that between discharge from the military in 2005 and a magnetic resonance imaging (MRI) completed in December of 2007, he had no injuries or activities of any sort that would have caused his condition, outside of his military service.  He contends that he was under the age when degenerative disc disease would ordinarily manifest.

The Veteran reported back pain and right leg pain during service in Iraq. Service records show that he reported loss of feeling in his right foot in November of 2001.  He noted low back pain in June 2003, on his post- deployment health questionnaire.  At discharge in 2005, the lumbar x-ray showed no significant abnormalities and the diagnosis was chronic lumbar strain.  The Board notes that service connection has been in effect for a chronic lumbar strain since the Veteran was discharged from service in June 2005.

In a May 2012 letter, the Veteran stated that while in service, while driving, he experienced numbness in his buttocks, right leg, and foot.  In long convoys and tight spaces, unable to stretch, he reported that he felt lower back pain with numbness in his right buttocks and numbing of his right leg to right foot.  He also stated that when the front end of his military vehicle jammed a pod, he jarred his back.

A November 2006 VA treatment record notes that the Veteran reported low back pain and stated that it began during his military service.  On examination of the low back, positive straight leg raising signs and bilateral lower back pain was noted. The diagnosis was chronic lower back pain.  A December 2007 MRI revealed L4-5 mild degenerative disc disease; mild broad-based disc bulge which disc contacts the traversing L5 roots left slightly more than right; and, mild left foraminal narrowing.

During a July 2010 VA examination, the Veteran reported pain radiating down his right leg.  He reported that he had leg pain off and on since late 2009 or early 2010.  An x-ray of the lumbar spine was normal.  The examiner noted that an October 2008 MRI showed mild degenerative disc disease with mild loss of disc space height at L4/5 without definite evolution.  The diagnoses were lumbar strain and degenerative disc disease with right L4-5 radiculopathy.  The examiner opined that the degenerative disc disease and radiculopathy were unrelated to the Veteran's service-connected lumbar strain, noting that there were no indications of right-sided radicular symptoms during service.  In November 2010, the examiner reiterated her opinion and also addressed the Veteran's complaints of loss of feeling in his right foot during service.  The examiner opined that the loss of feeling was due to cold exposure and was not suggestive of lumbar radiculopathy.

During an April 2012 VA examination, the Veteran reported flare ups of his thoracolumbar spine on prolonged standing and sitting.  The April 2012 VA examiner opined that the Veteran's degenerative disc disease and right lower extremity radiculopathy were not "caused by, permanently aggravated by, and [were] not likely related to the [service-connected] chronic lumbar strain."  The examiner indicated that the degenerative disc disease and radiculopathy were due to other factors unrelated to the chronic strain, such as aging.  He also opined that the June 2003 complaints of back pain during service were due to the lumbar strain and not degenerative disc disease because the Veteran had no complaints of radiculopathy and degenerative disc disease was not seen in 2005.  However, the examiner also noted that, "as the symptoms are similar (other than the radiculopathy of the [right lower extremity] which is caused by the [degenerative disc disease]), I cannot separate his back symptoms."

In this case, the evidence against the claim consists primarily of a July 2005 x-ray that showed no significant abnormality of the lumbar spine, and the opinions of the VA examiners.  The July 2010 VA examiner opined that the Veteran's degenerative disc disease was unrelated to his service-connected lumbar strain; however, she did not address whether the degenerative disc disease was incurred in or otherwise caused by the Veteran's military service.  Therefore, the Board finds that the July 2010 VA examiner's opinion lacks probative value.  

The April 2012 VA examiner also concluded that the Veteran's degenerative disc disease and radiculopathy were not caused by, aggravated by, or likely related to the service connected chronic lumbar strain.  The VA examiner opined that it was more likely than not that the degenerative disc disease, with associated radiculopathy, was due to other factors such as aging.  However, the examiner did not address the fact that the Veteran was only 28 years old when he was diagnosed with degenerative disc disease in December 2007.

In addition, the VA examiner concluded that because there were no complaints of radiculopathy and no degenerative disc disease was seen in 2005, the June 2003 back complaints were due to lumbar strain.  However, the VA examiner also noted that he could not separate the back symptoms associated with lumbar strain from those back symptoms related to degenerative disc disease.  Thus, the rationale for his conclusion that the June 2003 complaints of back pain were due to lumbar strain, and not degenerative disc disease, is unclear.  Furthermore, to the extent the VA examiner's opinion was based on the absence of radicular symptoms documented in service, the Veteran explained that he did not report his symptoms during military service because the pain was intermittent.  For these reasons, the Board finds that the April 2012 VA examiner's opinion lacks probative value.  

The evidence in favor of the Veteran's claim consists primarily of his lay statements.  As noted above, the Veteran reported low back pain in June 2003, on his post- deployment health questionnaire, was treated for his lower back pain following lifting his platoon sergeant during a fireman's carry, and has noted symptoms since he was discharged from service.  He explained that because his right leg pain was intermittent, he did not report that specific malady while in service.

The Board notes that the Veteran is competent to report symptoms such as pain and the continuity of these symptoms.  The Board also finds no reason to doubt the credibility of his statements.  In addition, lay evidence can also be competent and sufficient evidence to establish etiology in circumstances where lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See, Davidson, 581 F.3d at 1316.  Here, the Veteran has described having chronic back pain since 2003.  These symptoms have been attributed to lumbar strain and to degenerative disc disease.  The Board further notes that the diagnosis of degenerative disc disease was made only after he underwent a MRI, which generally provides more specific findings than x-rays; that the diagnosis was made only two and a half years after he was discharged from military service; and that he was only 28 years old at the time of the diagnosis.

The Board has considered the medical article submitted by the Veteran's representative in support of the claim.  Although this evidence does not address the facts specific to this Veteran's particular case, it does tend to support the contention that degenerative disc disease may not be known until later shown by MRI and that it may or may not result in back pain and radiculopathy.  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence, as evidence of record tends to show a continuity of low back pain and other related symptoms during and since active service.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  There is no evidence of an intercurrent cause or any injury post service.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Here, the Board finds that the service treatment records, lay statements, and current medical diagnosis of degenerative disc disease, permit application of section 5107(b).  In other words, the evidence both for and against the claims is in relative equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for degenerative disc disease are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert v. Lewinski, 1 Vet. App. 49, 53-56 (1990) ("[T]his 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner'  . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

With respect to radiculopathy of the right lower extremity, the evidence shows that this condition is directly related to the Veteran's lumbar degenerative disc disease.  Thus, the Board finds that service connection is warranted.  See 38 C.F.R. § 3.310(a).





	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.

Service connection for radiculopathy of the right lower extremity as secondary to service-connected degenerative disc disease of the lumbar spine is granted.




_________________________________________________
	ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


